DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Ms. Karen M Henckel on July 09, 2021.
To Claims
Claim 1, line 3 after “cooling fins” insert - arranged in an alternating pattern such that each cooling fin of the plurality of cooling fins is arranged between adjacent recesses of the plurality of recesses;-
	Claim 1 has been amended and rewritten as follow:
1.    (Currently Amended) A semiconductor package, comprising: 
a die pad having first and second opposing surfaces, the second surface of the die pad including a plurality of recesses and a plurality of cooling fins arranged in an alternating pattern such that each cooling fin of the plurality of cooling fins is arranged between adjacent recesses of the plurality of recesses; 

a plurality of leads; 
a plurality of conductive wires, the semiconductor die electrically coupled to the plurality of leads by the plurality of conductive wires, respectively; and 
encapsulation material over the first surface of the die pad, the semiconductor die, and the plurality of conductive wires, 
wherein an outer surface of the encapsulation material is flush with surfaces of the plurality of leads, and surfaces of the plurality of cooling fins to form a coplanar outer surface of the package.

Allowable Subject Matter
Claims 1-10, 13-14 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor package inter alia the limitations “…die pad including a plurality of recesses and a plurality of cooling fins arranged in an alternating pattern such that each cooling fin of the plurality of cooling fins arranged in an alternating pattern such that each cooling fin of the plurality of cooling fins is arranged between adjacent recesses of the plurality of recesses-, wherein each cooling fin of the plurality of cooling fins and each recess of the plurality of recesses extend across the second surface of the die pad from a first side to a second side, the second side being opposite the first side; a semiconductor die coupled to the first surface of the die pad; a plurality of leads; a plurality of conductive wires, the semiconductor die electrically coupled to the plurality of leads by the plurality of conductive wires, respectively; and encapsulation material over the first surface of the die pad, the semiconductor die, and the plurality of conductive wires, wherein an outer surface of the encapsulation material is flush with surfaces of the plurality of leads, and surfaces of the plurality of cooling fins to form a coplanar outer surface of the package.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        February 26, 2022